The order revoking bail is reversed, and the cause remanded for a determination, following additional hearing, if the parties be so advised, of whether revocation can be supported on the ground that no less drastic means will reasonably assure the appellant’s attendance at further proceedings, State v. Mecier, 136 Vt. 336, 388 A.2d 435 (1978), and, if not, whether additional or different conditions of release should be imposed. 13 V.S.A. §§ 7554, 7556(b); State v. Pray, 133 Vt. 537, 346 A.2d 227 (1975).
Billings, J.